NO.
12-05-00320-CR
 
              IN THE COURT OF APPEALS
 
 TWELFTH COURT OF APPEALS DISTRICT
 
                             TYLER, TEXAS
 
 
KELVIN EARL SMITH, JR.,                          §     APPEAL
FROM THE FOURTH
APPELLANT
 
V.                                                                         §     JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                                       §     RUSK COUNTY, TEXAS
 


                                                     MEMORANDUM
OPINION
                                                                 PER
CURIAM
Appellant has filed a motion to dismiss this
appeal.  The motion is signed by
Appellant and his counsel.  No decision
having been delivered by this Court, the motion is granted, and the appeal is
dismissed in accordance with Texas Rule of Appellate Procedure 42.2.
Opinion
delivered November 16, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and
DeVasto, J.
 
 
                                                             (DO NOT PUBLISH)



















 



 
 
 
 
[COMMENT1] 
                                                COURT OF APPEALS
                     TWELFTH COURT OF
APPEALS DISTRICT OF TEXAS
                                                             JUDGMENT
 
                                                          NOVEMBER
16, 2005
 
                                                         NO. 12-05-00320-CR
 
                                                     KELVIN
EARL SMITH, JR.,
                                                                      Appellant
                                                                            V.
                                                        THE
STATE OF TEXAS,
                                                                      Appellee
___________________________________________________________________________
                                        Appeal from the Fourth Judicial District
Court
                                       of Rusk County, Texas. (Tr. Ct. No. CR04-056)
 ______________________________________________________________________________
 
THIS CAUSE came on to be heard on the
motion of the Appellant to dismiss the appeal herein, and the same being
considered, it is hereby ORDERED, ADJUDGED and DECREED by this Court that the
motion be Granted, the
appeal be Dismissed, and
that this decision be certified to the court below for observance.
By per curiam opinion.
Panel consisted of Worthen, C.J.,
Griffith, J., and DeVasto, J.




                                   THE STATE OF TEXAS
                          M A N D A T E
                                 *********************************************
 
 
TO THE FOURTH JUDICIAL DISTRICT COURT OF
RUSK COUNTY, GREETINGS: 
 
Before our Court of Appeals for the 12th
Court of Appeals District of Texas, on the 16th day of November, 2005, the
cause upon appeal to revise or reverse your judgment between
 
                                             KELVIN
EARL SMITH, JR., Appellant
 
                                      NO.
12-05-00320-CR; Trial Court No. CR04-056
 
                                                            By
per curiam opinion.
 
                                                 THE
STATE OF TEXAS, Appellee
 
was
determined; and therein our said Court made its order in these words:
 
“THIS
CAUSE came on to be heard on the motion of the Appellant to dismiss the appeal
herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion be Granted,
the appeal be Dismissed,
and that this decision be certified to the court below for observance.”
 
WHEREAS, WE COMMAND YOU to observe the order of our said Court
of Appeals for the Twelfth Court of Appeals District of Texas in this behalf,
and in all things have it duly recognized, obeyed, and executed.
 
WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court of Appeals
for the Twelfth Court of Appeals District, with the Seal thereof affixed, at
the City of Tyler, this the ______ day of __________________, 200____.
 















 


CATHY S. LUSK,
CLERK
 
 
By:_______________________________
     Deputy Clerk





 [COMMENT1]J.22         CRIM DISMISS - NOA WITHDRAWN - ISSUE
MANDATE IMMEDIATELY
 
             Do not
use for Indigent Appellant - Appellant pays costs